Case: 16-11056-BAH Doc #: 183 Filed: 07/12/19 Desc: Main Document                         Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF NEW HAMPSHIRE

In Re:                                               Case Number 16-11056-BAH
Joanne C. Evarts                                     Chapter 13


           MOTION TO APPROVE STIPULATION BY AND BETWEEN U.S.
            BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF
                CABANA SERIES III TRUST AND THE DEBTOR


       Now comes U.S. Bank Trust National Association, as Trustee of Cabana Series III Trust

(the “Movant”) and hereby moves that the Court approve the Stipulation filed hereto between

Movant and the Debtor.



Dated: July 12, 2019

                                               Respectfully submitted,
                                               U.S. Bank Trust National Association, as
                                               Trustee of Cabana Series III Trust
                                               By its attorney,

                                               /s/ Marcus Pratt
                                               Marcus Pratt, Esquire
                                               NH Bar #21206, BNH #07275
                                               Korde & Associates, P.C.
                                               900 Chelmsford Street, Suite 3102
                                               Lowell, MA 01851
                                               Tel: (978) 256-1500
                                               bankruptcy@kordeassociates.com
Case: 16-11056-BAH Doc #: 183 Filed: 07/12/19 Desc: Main Document                              Page 2 of 2



                         UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE

In Re:                                                   Case Number 16-11056-BAH
Joanne C. Evarts                                         Chapter 13

                                 CERTIFICATE OF SERVICE

I, Marcus Pratt, Attorney for U.S. Bank Trust National Association, as Trustee of Cabana
Series III Trust and/or its successors and assigns hereby certify that on July 12, 2019 I
electronically filed the foregoing Motion to Approve Stipulation with the United States
Bankruptcy Court for the District of New Hampshire using the CM/ECF System. I served the
forgoing documents on the following CM/ECF participants:

Office of the U.S. Trustee
Lawrence P. Sumski, Trustee

I certify that I have mailed by first class mail, postage prepaid the documents electronically filed
with the Court on the following non-CM/ECF participants:

Joanne C. Evarts                                  Joanne C. Evarts
18 Butternut Drive a/k/a 296 Route 12A            P.O. Box 306
Cornish, NH 03745                                 Plainfield, NH 03781

Estate of Jeremiah Evarts                         Estate of Jeremiah Evarts
18 Butternut Drive a/k/a 296 Route 12A            P.O. Box 306
Cornish, NH 03745                                 Plainfield, NH 03781

                                                  Town of Cornish, NH
                                                  Attn: Tax Collector
                                                  488 Townhouse Road, P.O. Box 183
                                                  Cornish Flat, NH 03746


                                                  /s/ Marcus Pratt
                                                  Marcus Pratt, Esquire
                                                  NH Bar #21206, BNH #07275
                                                  Korde & Associates, P.C.
                                                  900 Chelmsford Street, Suite 3102
                                                  Lowell, MA 01851
                                                  Tel: (978) 256-1500
                                                  bankruptcy@kordeassociates.com
